
	

115 S2709 IS: Assisting Narcotics and Trafficking Officers in Interdicting (ANTI) Drugs Act
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2709
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2018
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To statutorily establish Operation Stonegarden, through which eligible law enforcement agencies
			 shall be awarded grants for border security enhancement.
	
	
		1.Short title
 This Act may be cited as the Assisting Narcotics and Trafficking Officers in Interdicting (ANTI) Drugs Act.
		2.Operation Stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program, which shall be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall award grants to eligible law enforcement agencies, through the State administrative agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsA law enforcement agency is eligible to receive a grant under this section if the agency— (1)is located in—
 (A)a State bordering Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)is involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a U.S. Border Patrol sector office.
 (c)Permitted usesGrant funds received under this section may be used for— (1)equipment, including maintenance and sustainment costs;
 (2)personnel, including overtime and backfill, in support of enhanced border law enforcement activities;
 (3)any activity permitted for Operation Stonegarden under the Department of Homeland Security’s most recent Homeland Security Grant Program Notice of Funding Opportunity; and
 (4)any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.
 (e)ReportFor each of the fiscal years 2018 through 2022, the Administrator shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives containing information on the expenditure of grants made under this section by each grant recipient.
 (f)Authorization of appropriationsThere is authorized to be appropriated $110,000,000, for each of the fiscal years 2018 through 2022, for grants under this section..
 (b)Conforming amendmentSection 2002(a) of the Homeland Security Act of 2002 (6 U.S.C. 603(a)) is amended to read as follows:
				
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following:
				Sec. 2009. Operation Stonegarden..
 3.Reauthorization of the High Intensity Drug Trafficking Areas ProgramSection 707(p) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706(p)(5)) is amended to read as follows:
			
 (p)Authorization of appropriationsThere is authorized to be appropriated to the Office of National Drug Control Policy to carry out this section—
 (1)$280,000,000 for fiscal year 2019; and (2)$300,000,000 for each of the fiscal years 2020 through 2023..
 4.COPS Grant ProgramSection 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended by adding at the end the following:
			
 (l)Authorization of appropriationsThere is authorized to be appropriated to the Office of Community Oriented Policing Services to carry out this part $400,000,000 for each of the fiscal years 2019 through 2023..
		
